IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00113-CR
 
Michael Vincent Gallardo,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 85th District Court
Brazos County, Texas
Trial Court No. 04-05094-CRF-85
 

MEMORANDUM  Opinion

 
Appellant has filed a motion to dismiss his appeal. 
See Tex. R. App. P.
42.2(a); McClain v. State, 17 S.W.3d 310, 311 (Tex. App.—Waco 2000, no
pet.).  We have not issued a decision in this appeal.  Appellant personally
signed the motion.  Accordingly, the appeal is dismissed.
PER CURIAM
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal
dismissed
Opinion delivered and
filed September 17, 2008
Do not publish
[CR25]